Case 1:20-cv-01122-JDT-cgc Document 10 Filed 07/28/20 Page 1 of 2                    PageID 29




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION
REEM ANTWONE COOPER,                            )
                                                )
        Plaintiff,                              )
                                                )
VS.                                             )          No. 20-1122-JDT-cgc
                                                )
ROBERT POMEROY, ET AL.,                         )
                                                )
        Defendants.                             )


      ORDER ADOPTING REPORT AND RECOMMENDATION, DENYING AS MOOT
      MOTION TO PROCEED IN FORMA PAUPERIS, AND RETURNING THIS MATTER
            TO THE MAGISTRATE JUDGE FOR ADDITIONAL SCREENING


        Plaintiff Reem Antwone Cooper, a resident of Jackson, Tennessee, filed a pro se complaint

pursuant to 42 U.S.C. § 1983. (ECF No. 1.) United States Magistrate Judge Charmiane G. Claxton

granted Cooper’s motion for leave to proceed in forma pauperis. (ECF No. 6.)

        Cooper sues Robert Pomeroy and Scott Cornelson, narcotics investigators with the Jackson

Police Department, alleging that on June 7, 2019, they stopped him for speeding; he sought

monetary damages. (ECF No. 1 at PageID 2-3.) On July 8, 2020, Magistrate Judge Claxton issued

a Report and Recommendation (R&R) concluding that Cooper’s complaint fails to state a claim

on which relief may be granted and recommending dismissal. (Id. at PageID 17.) Objections to

the R&R were due on or before July 27, 2020. See Fed. R. Civ. P. 72(b)(2); see also Fed. R. Civ.

P. 6(a), (d).

        Cooper has filed no objections to the R&R, though he has filed an amended complaint.

The Court finds no error in Magistrate Judge Claxton’s conclusion and ADOPTS the R&R; the

original complaint therefore is DISMISSED for failure to state a claim.
Case 1:20-cv-01122-JDT-cgc Document 10 Filed 07/28/20 Page 2 of 2                     PageID 30




       Cooper filed his amended complaint against Pomeroy and Cornelson on July 22, 2020,

(ECF No. 8), along with another motion to proceed in forma pauperis, (ECF No. 9).1 Because

Cooper already has been granted pauper status in this case, the motion to proceed in forma pauperis

is DENIED as moot. The matter is returned to Magistrate Judge Claxton for screening of the

amended complaint.

IT IS SO ORDERED.
                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




       1
         Though Cooper did not include the number for the present case on the documents, the
allegations therein involve the same June 7, 2019, incident as the original complaint. The Clerk
correctly treated the July 22nd complaint as an amended complaint and docketed it in this matter
instead of opening a new case. Cooper should ensure that he includes the correct case number on
every document he files.

                                                2
